DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/709,119, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The invention of application No. 15/709,119 concerns Dynamic Speech Processing, not a Wind Aeolipile. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “Described herein is essentially a” should be changed to --A-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
In par. [0001], line 1, “15/709,119” should be changed to --15/709,199--.
Appropriate correction is required.
Claim Objections
Claims 2, 4, and 17-19 are objected to because of the following informalities: 
	In claim 2, line 1, “the” should be changed to --each--.
	In claim 4, line 2, --respective-- should be added before “nozzle”.
	In claim 17, line 1, “the” should be changed to --each--.
In claim 18, the body should be changed to --wherein each nozzle choke device is coupled to the respective nozzle outlet--.
In claim 19, the body should be changed to --wherein each nozzle choke device is adapted to adjust the respective second diameter by decreasing the respective second diameter--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a nozzle choke device… adapted to adjust the second diameter” (claim 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 17 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 17, the limitation recited as “the nozzle choke device comprises interior baffles” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure neither depicts nor describes in any detail how “baffles” are arranged and/or incorporated into the apparatus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 16, the limitation recited as “a nozzle choke device… adapted to adjust the second diameter” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a nozzle choke device… adapted to adjust the second diameter” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function: the disclosure states “the means of varying the interior  forms may include incorporation and control of interior baffles or control of interior nozzle or conduit diameters, such as by employing a nozzle choke device (142) at points encountering the fluid flow”, which indicates that adjusting of the diameter can be achieved by baffles - however, such baffles are neither depicted nor described in any detail, thereby rendering indefinite the structure resulting from this invocation of 35 U.S.C. 112(f). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). Due to dependency, this rejection also applies to claims 18-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (DE 202008000543; see copy and translation filed in an IDS submission).

In reference to claim 1
Becker discloses:
An apparatus, comprising: 
a main conduit (i.e., the structure/material of rotor 2 defining “nozzle inlet” and “conduit hollow interior”), including a nozzle inlet (5) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., a forward end) of the main conduit, and a conduit hollow interior (i.e., the axially-extending passage extending aft from inlet 5) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (see annotated Figure 1 below) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite (i.e., axially) the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (see annotated Figure 1 below) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figure 1) relative to the nozzle inlet, wherein the first diameter is larger than (see Figure 1) the second diameter, and
a nozzle hollow interior (i.e., the passage therein) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet: and
a center axis (i.e., the central axis of rotor 2 and shaft 3) longitudinally extending from the main conduit.

    PNG
    media_image1.png
    305
    298
    media_image1.png
    Greyscale


In reference to claim 2
Becker discloses:
The apparatus of claim 1, wherein the nozzle outlet is disposed at a 90 degree angle (i.e., tangentially - see par. [0020]) relative to the nozzle inlet.

In reference to claim 5
Becker discloses:
The apparatus of claim 1, wherein the plurality of thrust nozzles diverge from each other (note: each “thrust nozzle” extends radially from a central axis and/or point in a different direction from the other nozzles).

In reference to claim 10
Becker discloses:
The apparatus of claim 1, wherein the center axis is connected to a generator (8).

In reference to claim 11
Becker discloses:
	A system, comprising:
	an aeolipile, including
a main conduit (i.e., the structure/material of rotor 2 defining “nozzle inlet” and “conduit hollow interior”), including 
a nozzle inlet (5) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., a forward end) of the main conduit, and 
a conduit hollow interior (i.e., the axially-extending passage extending aft from inlet 5) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (see annotated Figure 1 above) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite (i.e., axially) the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (see annotated Figure 1 above) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figure 1) relative to the nozzle inlet, wherein the first diameter is larger than the second diameter, and
a nozzle hollow interior (i.e., the passage therein) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet: and
a center axis (i.e., the central axis of rotor 2 and shaft 3) longitudinally extending from the main conduit; and
an inlet extension (i.e., either of one (1) funnel 6, or (2) the assembly of funnel 6 and the inlet element identified below in annotated Figure 1), including
a horn inlet (i.e., the inlet of “inlet extension”) that includes a third diameter,
a horn outlet (i.e., the outlet of “inlet extension”) that includes a fourth diameter, wherein the third diameter is larger than (see Figure 1) the fourth diameter, and wherein the horn outlet is disposed proximal to the aeolipile, and
an inlet extension body (i.e., the body of “inlet extension”) disposed between the horn inlet and the horn outlet.
       
    PNG
    media_image2.png
    353
    356
    media_image2.png
    Greyscale



In reference to claim 12
Becker discloses:
The system of claim 11, wherein:
the inlet extension includes a horn-shaped inlet extension (note: a funnel 6 is a type of horn-shape); and
the inlet extension body includes a curved shape (see Figure 1 showing funnel 6 as curved in various aspects).

In reference to claim 13
Becker discloses:
The system of claim 11, wherein the inlet extension body includes a straight shape (note: the inlet element identified above is straight in various aspects).

In reference to claim 14
Becker discloses:
The system of claim 11, further comprising a generator (8) connected to the center axis of the aeolipile.

Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreau (US 2,485,543; cited in an IDS).

In reference to claim 1
Andreau discloses:
	An apparatus (see Figures 1 and 3), including:
a main conduit (i.e., the portion of the rotor between the dashed-lines shown below in annotated Figure 1) including 
a nozzle inlet (see annotated Figure 1 below) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., a forward end) of the main conduit, and 
a conduit hollow interior (see annotated Figure 1 below) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (see annotated Figure 1 below) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite (i.e., axially) the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (7) that includes a second diameter, the nozzle outlet being disposed at an angle (i.e., any value of angle) relative to the nozzle inlet, wherein the first diameter is larger than the second diameter, and
a nozzle hollow interior (i.e., the passage therein) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) axially) the second end and the nozzle outlet: and
a center axis (6) longitudinally extending from the main conduit.

    PNG
    media_image3.png
    391
    428
    media_image3.png
    Greyscale


In reference to claim 4
Andreau discloses:
The apparatus of claim 1, wherein the nozzle hollow interior of each thrust nozzle of the plurality of thrust nozzles narrows (see Figure 1) from the second end of the main conduit to the nozzle outlet.

In reference to claim 5
Andreau discloses:
The apparatus of claim 1, wherein the plurality of thrust nozzles diverge from each other (note: each “thrust nozzle” extends radially from a central axis and, thus, diverges from the others).

In reference to claim 9
Andreau discloses:
The apparatus of claim 1, wherein a thrust nozzle of the plurality of thrust nozzles includes at least one of: an aileron; or a spoiler (12 - Figure 3).

Claims 1, 3, 5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr (EP 1635056 A1; cited in an IDS; see attached translation).

In reference to claim 1
Herr discloses:
An apparatus (see Figure 1), comprising: 
a main conduit (i.e., wind collector device 7), including a nozzle inlet (i.e., the inlet of the device 7) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., forward end) of the main conduit, and a conduit hollow interior (i.e., the interior of device 7) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (i.e., blades 5) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (9) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figures 1 and 2) relative to the nozzle inlet, wherein the first diameter is larger than (see Figures 1 and 2) the second diameter, and
a nozzle hollow interior (8) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet: and
a center axis (i.e., either of axis 3 or the rotor shaft (not-shown)) longitudinally extending from the main conduit.

In reference to claim 3
Herr discloses:
The apparatus of claim 1, wherein the conduit hollow interior narrows from the first end to the second end (note: (1) considering “first end” and “second end” as distinguished by the dashed-line below, then the instant limitation is met; (2) “narrows from the first end to the second end” can be considered as merely specifying that such narrowing occurs in an axial direction (which is disclosed by Herr), not that such narrowing is present at all locations between “first end” and “second end” - Applicant’s disclosure does not require that such narrowing is present at all locations between the “first end” and “second end” since the main conduit 120 is depicted in Figures 1 and 2A as increasing in area slightly ahead of nozzles 140).

    PNG
    media_image4.png
    368
    533
    media_image4.png
    Greyscale

In reference to claim 5
Herr discloses:
The apparatus of claim 1, wherein the plurality of thrust nozzles (5) diverge from each other (note: each “thrust nozzle” extends radially from a central axis and, thus, diverges from the others).

In reference to claim 11
Herr discloses:
An apparatus (see Figure 1), comprising: 
a main conduit (i.e., the cylindrical portion, which carries blades 5, of wind collector device 7), including 
a nozzle inlet (i.e., the inlet of the identified “main conduit”) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., forward end) of the main conduit, and 
a conduit hollow interior (i.e., the interior of the identified “main conduit”) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (i.e., blades 5) extending from a second end (i.e., an aft end)(note: “first end” and “second end” can be arbitrarily axially distinguished from each other) of the main conduit, wherein the second end is disposed opposite the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (9) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figures 1 and 2) relative to the nozzle inlet, wherein the first diameter is larger than (see Figures 1 and 2) the second diameter, and
a nozzle hollow interior (8) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet: and
a center axis (i.e., either of axis 3 or the rotor shaft (not-shown)) longitudinally extending from the main conduit; and
an inlet extension (i.e., the conical portion of wind collector device 7), including
a horn inlet (i.e., the inlet of the identified “inlet extension”) that includes a third diameter,
a horn outlet (i.e., the outlet of the identified “inlet extension”) that includes a fourth diameter, wherein the third diameter is larger than the fourth diameter, and wherein the horn outlet is disposed proximal to the aeolipile, and
an inlet extension body (i.e., the body of the identified “inlet extension”)  disposed between the horn inlet and the horn outlet.

In reference to claim 13
Herr discloses:
The system of claim 11, wherein the inlet extension body includes a straight shape (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, and wherein Schlote (US 6,668,539) is cited on an evidentiary basis. 

In reference to claims 6-8
Becker discloses:
The apparatus of claim 1.

Becker does not disclose:
the first diameter is 30 times larger than the second diameter. (claim 6)
the first diameter is 20 times larger than the second diameter. (claim 7)
the first diameter is 15 times larger than the second diameter. (claim 8)

According to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.
Schlote discloses, in the analogous art of rotary engines, that it is known to select the area of a discharge nozzle in order to achieve a desired discharge velocity (and, thus, rotational speed of the engine). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Becker to include selecting an area as claimed for the purpose of achieving a desired discharge velocity and, thus, rotational speed of the apparatus.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herr, wherein Schlote is cited on an evidentiary basis. 

In reference to claims 6-8
Herr discloses:
The apparatus of claim 1.

Herr does not disclose:
the first diameter is 30 times larger than the second diameter. (claim 6)
the first diameter is 20 times larger than the second diameter. (claim 7)
the first diameter is 15 times larger than the second diameter. (claim 8)

According to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.
Schlote discloses, in the analogous art of rotary engines, that it is known to select the area of a discharge nozzle in order to achieve a desired discharge velocity (and, thus, rotational speed of the engine). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herr to include selecting an area as claimed for the purpose of achieving a desired discharge velocity and, thus, rotational speed of the apparatus.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Andreau.

In reference to claim 9
Becker discloses:
The apparatus of claim 1.

Becker does not disclose:
a thrust nozzle of the plurality of thrust nozzles includes at least one of: an aileron; or a spoiler.

Andreau discloses:
a wind power plant comprising a rotor having nozzles with hinged-spoilers (12) thereon in order to permit braking of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Becker to include a spoiler, as disclosed by Andreau, for the purpose of permitting braking.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Andreau.

In reference to claim 9
Herr discloses:
The apparatus of claim 1.

Herr does not disclose:
a thrust nozzle of the plurality of thrust nozzles includes at least one of: an aileron; or a spoiler.

Andreau discloses:
a wind power plant comprising a rotor having nozzles with hinged-spoilers (12) thereon in order to permit braking of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herr to include a spoiler, as disclosed by Andreau, for the purpose of permitting braking.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Karlsson.

In reference to claims 14 and 15
Herr discloses:
The system of claim 11.

Herr does not disclose:
further comprising a generator connected to the center axis of the aeolipile. (claim 14)
further comprising a pump connected to the center axis of the aeolipile. (claim 15)

Karlsson discloses:
a wind power plant comprising a rotor that drives a generator or a pump (see col.3:ll.42-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herr to include a generator or a pump that is driven by the rotor, as disclosed by Karlsson, for the purpose of achieving conversion of the wind energy to useful energy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Karlsson.

In reference to claim 15
Becker discloses:
The system of claim 11.

Becker does not disclose:
further comprising a pump connected to the center axis of the aeolipile. 

Karlsson discloses:
a wind power plant comprising a rotor that drives a generator or a pump (see col.3:ll.42-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Becker to include a pump that is driven by the rotor, as disclosed by Karlsson, for the purpose of achieving conversion of the wind energy to useful energy.

	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Kappus (US 2,799,989; cited in an IDS).

	In reference to claim 16 (as far as it is clear and definite)
	Becker discloses:
An apparatus, comprising: 
a main conduit (i.e., the structure/material of rotor 2 defining “nozzle inlet” and “conduit hollow interior”), including a nozzle inlet (5) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., a forward end) of the main conduit, and a conduit hollow interior (i.e., the axially-extending passage extending aft from inlet 5) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (see annotated Figure 1 above) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite (i.e., axially) the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (see annotated Figure 1 above) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figure 1) relative to the nozzle inlet, wherein the first diameter is larger than (see Figure 1) the second diameter, and
a nozzle hollow interior (i.e., the passage therein) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet; and
a center axis (i.e., the central axis of rotor 2 and shaft 3) longitudinally extending from the main conduit.

Becker does not disclose:
a nozzle choke device disposed on the nozzle outlet, wherein the nozzle choke device is adapted to adjust the second diameter.

Kappus discloses:
a nozzle for a jet power plant that includes a device (i.e., vanes 4) that can alter the discharge area of the in order to achieve a desired discharge velocity and, thus, rotation speed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust nozzles of the apparatus of Becker to include the device (i.e., vanes 4) of Kappus for the purpose of enabling control of the rotational speed of the apparatus.

In reference to claim 17 
	Becker in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device comprises interior baffles (Kappus - 4)(note: vanes can be considered to be “baffles”).

In reference to claim 18
	Becker in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device being disposed on the nozzle outlet comprises the nozzle choke device coupling (see Kappus Figure 1) to the nozzle outlet.

In reference to claim 19
	Becker in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device being adapted to adjust the second diameter comprises the nozzle choke device being adapted to decrease (see Kappus Figure 1) the second diameter.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Kappus.

	In reference to claim 16 (as far as it is clear and definite)
Herr discloses:
An apparatus (see Figure 1), comprising: 
a main conduit (i.e., wind collector device 7), including a nozzle inlet (i.e., the inlet of the device 7) that includes a first diameter, the nozzle inlet being disposed at a first end (i.e., forward end) of the main conduit, and a conduit hollow interior (i.e., the interior of device 7) in fluid communication with the nozzle inlet and adapted to receive fluid from the nozzle inlet;
a plurality of thrust nozzles (i.e., blades 5) extending from a second end (i.e., an aft end) of the main conduit, wherein the second end is disposed opposite the first end, and wherein each thrust nozzle of the plurality of thrust nozzles includes
a nozzle outlet (9) that includes a second diameter, the nozzle outlet being disposed at an angle (see Figures 1 and 2) relative to the nozzle inlet, wherein the first diameter is larger than (see Figures 1 and 2) the second diameter, and
a nozzle hollow interior (8) disposed between (i.e., in the sense of (1) a fluid flow direction, or (2) radially) the second end and the nozzle outlet: and
a center axis (i.e., either of axis 3 or the rotor shaft (not-shown)) longitudinally extending from the main conduit.

Herr does not disclose:
a nozzle choke device disposed on the nozzle outlet, wherein the nozzle choke device is adapted to adjust the second diameter.

Kappus discloses:
a nozzle for a jet power plant that includes a device (i.e., vanes 4) that can alter the discharge area of the in order to achieve a desired discharge velocity and, thus, rotation speed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust nozzles of the apparatus of Herr to include the device (i.e., vanes 4) of Kappus for the purpose of enabling control of the rotational speed of the apparatus.

In reference to claim 17 
	Herr in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device comprises interior baffles (Kappus - 4)(note: vanes can be considered to be “baffles”).

In reference to claim 18
	Herr in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device being disposed on the nozzle outlet comprises the nozzle choke device coupling (see Kappus Figure 1) to the nozzle outlet.

In reference to claim 19
	Herr in view of Kappus addresses:
The apparatus of claim 16, wherein the nozzle choke device being adapted to adjust the second diameter comprises the nozzle choke device being adapted to decrease (see Kappus Figure 1) the second diameter.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Kappus and Andreau.

In reference to claim 20
Becker in view of Kappus addresses:
The apparatus of claim 16.

Becker in view of Kappus does not address:
a thrust nozzle of the plurality of thrust nozzles includes at least one of: an aileron; or a spoiler.

Andreau discloses:
a wind power plant comprising a rotor having nozzles with hinged-spoilers (12) thereon in order to permit braking of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Becker in view of Kappus to include a spoiler, as disclosed by Andreau, for the purpose of permitting braking.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Kappus and Andreau.

In reference to claim 20
Herr in view of Kappus addresses:
The apparatus of claim 16.

Herr in view of Kappus does not address:
a thrust nozzle of the plurality of thrust nozzles includes at least one of: an aileron; or a spoiler.

Andreau discloses:
a wind power plant comprising a rotor having nozzles with hinged-spoilers (12) thereon in order to permit braking of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herr in view of Kappus to include a spoiler, as disclosed by Andreau, for the purpose of permitting braking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745